Fletcher, J.,
delivered the following dissenting opinion :
I am driven to dissent. I cannot bring myself to agree that section 3433 is so peremptory in its meaning that the additions and corrections to an assessment roll made at a meeting begun in October but extending beyond that month are absolutely *659void. No case has been.called to my attention which so holds either directly or by fair inference. The cases cited in the majority opinion deal with statutes which in effect prohibit the continuance of the session beyond a named date. But the statute here requires no more than that the meeting shall be held in September or October. The meeting was in fact held in October, but it being impossible to complete the business at the initial session, the sitting was protracted into the month of November. This at most was in my judgment no .more than an irregularity of which advantage must be taken, if at all by appeal. Hereafter municipal boards must see to it that in spite of unavoidable accident, impossible to foresee, their meetings must be concluded before the first of November. I can find no warrant in the statute for such a rigid holding.